Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
Regarding claim 1, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a second non0invasive sensing device configured to generate a signal indicative of tissue geometry data associated with the shared tissue volume using a non-invasive device comprises at least one of an optical coherence tomography sensor, a tissue dielectric constant sensor or a bioimpedance sensor in combination with the other limitations of the claim.
Regarding claims 13 and 23, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a second non0invasive sensing device configured to generate a signal indicative of tissue geometry data associated with the shared tissue volume using a non-invasive device comprises at least one of an bioimpedance sensor in combination with the other limitations of the claim.
Regarding claim 28, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a second non0invasive sensing device configured to generate a signal indicative a shared tissue volume using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/REX R HOLMES/Primary Examiner, Art Unit 3792